FILED
                            NOT FOR PUBLICATION                              MAY 21 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50233

              Plaintiff - Appellee,              D.C. No. 5:08-cr-00098-VAP-2

  v.
                                                 MEMORANDUM *
CAESAR ANDERSON,

              Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                              Submitted May 4, 2010 **
                                Pasadena, California

Before: CLIFTON and BYBEE, Circuit Judges, and KORMAN, District Judge.***

       Caesar Anderson pled guilty to assaulting a federal officer in violation of 18

U.S.C. § 111(a)(1). He appeals his 120-month sentence, arguing that the district


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
court abused its discretion by determining that the severity of the injuries Anderson

inflicted on his victim was between “Serious Bodily Injury” and “Permanent or

Life-Threatening Bodily Injury,” as those terms are defined in the Sentencing

Guidelines. See United States v. Crowe, 563 F.3d 969, 977 (9th Cir. 2009). We

affirm.

      In the section corresponding to Anderson’s offense, the Guidelines call for a

five-level increase to the base offense level if the victim sustains “Serious Bodily

Injury,” which is an “injury involving extreme physical pain or the protracted

impairment of a function of a bodily member, organ, or mental faculty; or

requiring medical intervention such as surgery, hospitalization, or physical

rehabilitation.” U.S. Sentencing Guidelines Manual §§ 1B1.1 cmt. n.1(L),

2A2.2(b)(3)(B). The Guidelines call for a seven-level increase if the victim

sustains “Permanent or Life-Threatening Bodily Injury,” which is an “injury

involving a substantial risk of death; loss or substantial impairment of the function

of a bodily member, organ, or mental faculty that is likely to be permanent; or an

obvious disfigurement that is likely to be permanent.” Id. §§ 1B1.1 cmt. n.1(J),

2A2.2(b)(3)(C). Finally, the Guidelines call for a six-level increase if the severity

of the injury lies between “Serious Bodily Injury” and “Permanent or Life-




                                           2
Threatening Bodily Injury. See id. § 2A2.2(b)(3)(E). The district court applied a

six-level increase when determining the advisory Guidelines range.

      Anderson’s victim suffered a broken ankle in the assault. A broken bone,

standing alone, can be a “Serious Bodily Injury.” See United States v. Snider, 976

F.2d 1249, 1252 (9th Cir. 1992). In addition to the broken ankle, the victim

suffered a broken nose, a concussion with head injury, contusions on his face,

swelling above his ear, bruises on his arms, displaced nasal bone fractures, and a

torn ligament in his right ankle. He was temporarily blinded and choked on his

own blood, and he may have lost consciousness. He was diagnosed with

posttraumatic stress syndrome, experienced three months of dizziness, and had to

take narcotic pain and anti-inflammatory medication, wear an ankle brace, and

undergo physical therapy. The bridge of his nose is permanently disfigured. Id.

      The damage to the victim’s ankle by itself represented a “Serious Bodily

Injury.” Given the additional injuries, such as the concussion and permanent

disfigurement, the district court did not abuse its discretion by determining that the

severity of the injuries was between “Serious Bodily Injury” and “Permanent or

Life-Threatening Bodily Injury.”

      AFFIRMED.




                                           3